Citation Nr: 0804903	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-37 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
active service from February 1970 until February 1974.  The 
veteran died in August 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2003 and March 2004 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection had 
been established for a hiatal hernia, evaluated as 
noncompensably disabling.

2.  The veteran died in August 2002 due to cardiac arrhythmia 
(ventricular fibrillation), due to or as a consequence of 
coronary artery disease.

3.  Cardiac arrhythmia and coronary artery disease were not 
manifested during service or within one year from separation 
from service, and are not shown to be causally or 
etiologically related to service.

4.  A service connected disability was neither the principal 
nor a contributory cause of the veteran's death and there is 
no competent medical evidence showing that the veteran's 
death is otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected. Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007). While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.

The VCAA duty to notify was satisfied by way of letters sent 
to the appellant in June 2003, July 2003, January 2004, 
February 2005, June 2005, August 2005, January 2006 and May 
2006 that fully addressed all notice elements of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and an explanation of 
how to substantiate a DIC claim for both service-connected 
and nonservice connected conditions as required by Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The VCAA duty to notify has not been satisfied with respect 
to advising the appellant of the exact conditions for which 
the veteran was in receipt of service connection at the time 
of his death.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  
Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
appellant was clearly aware of the veteran's service-
connected hiatal hernia condition and specifically argued 
that complications of this condition ultimately brought about 
his death.  Thus, the appellant has demonstrated actual 
knowledge and therefore proceeding with the appeals presently 
does not therefore inure to the appellant's prejudice. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The appellant submitted private medical 
records and lay statements in support of her claim.  
Furthermore, a medical opinion concerning the claim was 
obtained in August 2006.

During the October 2007 Board hearing, the appellant 
indicated there were additional records to be obtained.  In 
December 2007, the appellant submitted additional evidence in 
the form of copies of service medical records, a duplicate of 
a lay statement and a medical authorization to obtain records 
from Forsyth Memorial Hospital.  A written waiver of review 
by the agency of original jurisdiction of the evidence was 
included with the additional evidence.  Because the appellant 
has submitted a written waiver of review of that evidence by 
the agency of original jurisdiction, referral to the RO of 
the evidence received directly by the Board is not required. 
38 C.F.R. § 20.1304.  Concerning the medical authorization, 
the Board notes that the records from Forsyth Hospital are 
already associated with the claims file and therefore a 
Remand to obtain these records is not necessary.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
Therefore, the case is ready for appellate review.

The Merits of the Claim

The appellant seeks service connection for the cause of the 
veteran's death. Specifically, the appellant contends the 
veteran's hiatal hernia caused or accelerated the heart 
condition which ultimately brought about his death.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the appellant 
will prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
appellant prevails in her claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the appellant's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Under applicable law, if the appellant establishes her 
entitlement to service connection for the cause of the 
veteran's death, she would be granted Dependency and 
Indemnity Compensation (DIC) benefits under 38 U.S.C.A. 
§ 1310. In order to do so, the evidence must establish that a 
service connected disability caused, hastened, or 
substantially and materially contributed to the veteran's 
death. 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312. The death of 
a veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death. 38 C.F.R. § 3.312(a). The principal cause of death is 
one which singularly or jointly with some other condition was 
the immediate cause of death, or was etiologically related 
thereto. 38 C.F.R. § 3.312(b). A contributory cause of death 
is one that contributed substantially or materially, combined 
to cause death, or aided or lent assistance to the production 
of death. 38 C.F.R. § 3.312(c). For the disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

During his lifetime, the veteran was in receipt of service 
connection for a hiatal hernia.  However, the veteran's death 
certificate listed the cause of death as cardiac arrhythmia 
(ventricular fibrillation), due to or as a consequence of 
coronary artery disease.  No other contributing causes of 
death were noted.  An autopsy was not performed.

As to direct service connection for the cause of the 
decedent's death, there is no evidence the decedent was in 
receipt of service connection for ventricular fibrillation or 
coronary artery disease.  Nevertheless, the appellant may 
establish service connection for the cause of the veteran's 
death, when all of the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service. Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  
The service medical records do document complaints and 
treatment for of chest pain.  For example, a record in March 
1971 reflected complaints of left sided chest pain and 
epigastric distress.  An April 1971 cardiology consultation 
noted complaints of pain in the upper left chest near the 
left sternal clavicular joint radiating to the shoulder and 
left arm and concluded with an impression of chest pain, 
etiology undetermined.  The physician indicated the pain did 
not resemble angina pectoris but was somewhat suggestive of a 
thoracic outlet syndrome although there were no physical 
findings to support the impression.  An April 1971 record 
reflected the veteran complained of light headedness but 
noted the prior cardiology consultation found no specific 
problems.  The impression was labile hypertension and 
symptoms probably due to emotionality.  Significantly, the 
January 1974 examination performed in connection with the 
veteran's separation from service described the heart and 
vascular system as normal.  

What is missing is competent medical evidence of a nexus 
linking the cardiac arrhythmia or coronary artery disease to 
the chest pain described during service.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In fact, none of the medical 
records provide an opinion as to the etiology of the 
arrhythmia or coronary artery disease.  Without evidence of a 
nexus, there is no basis upon which service connection can be 
awarded. 

Nor is there any competent medical evidence showing that the 
veteran was diagnosed as having a cardiovascular disease 
within one year of the veteran's discharge from service.  
While the veteran's VA examination in November 1974 concluded 
with a finding of chest pain, this was not linked to any 
diagnosed condition.  In fact, the examiner noted the pains 
did not sound like cardiac or pulmonary pains but rather some 
kind of nerve root pain or chest wall pain.  Furthermore, an 
electrocardiogram performed in connection with the 1974 
examination was normal.  Similarly, apart from some 
calcification in the left hilar nodes of the chest, the 
November 1974 chest x-ray was unremarkable.  Thus, to the 
extent that the veteran complained of chest pain in November 
1974, it was not linked to any diagnosed disorder.  In this 
respect, it is not a disorder for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  Thus, the veteran's 
cardiovascular disease cannot be presumed to have been 
incurred in service. 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, after the November 1974 examination the next 
indication of a cardiovascular condition in the record is 
dated in January 2002.  This record, however, noted a history 
of myocardial infarction in 1994.   Even considering the 
treatment as early as 1994, this still represents a gap of 
approximately 20 years between the veteran's separation from 
service and the treatment for a myocardial infarction.  The 
gap in evidence constitutes negative evidence that tends to 
disprove the veteran's claim that the veteran had an injury 
in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Therefore service connection 
for the causes of death listed on the veteran's death 
certificate is not warranted.

The appellant's primary contention, however, is that the 
veteran's service-connected hiatal hernia manifested with 
complications which brought about the heart condition which 
ultimately caused his death.  No competent medical evidence 
has been submitted to support the appellant's contentions.  

In August 2006, the claims file was reviewed by a VA examiner 
to ascertain whether or not there was any relationship 
between the service-connected hiatal hernia and the coronary 
artery disease and cardiac arrhythmia.  The VA examiner 
indicated the veteran died in August 2002 with ventricular 
fibrillation secondary to coronary artery disease as the 
terminal event.  The examiner related that the veteran had a 
long history of known atherosclerotic cardiovascular disease 
with coronary artery disease.  The veteran was status post 
myocardial infarction and status post intervention for 
coronary artery disease with angioplasty and stenting.  The 
veteran did present with symptomatology during the few months 
prior to his death.  The examiner reported the veteran was 
service-connected for a hiatal hernia.  The examiner 
explained that notes from the veteran's physicians indicated 
he suffered significantly from the coronary artery disease; 
however, there was no mention of any problem with the hiatal 
hernia contributing to or having any effect on the coronary 
artery disease.  Therefore, the examiner felt the veteran's 
service-connected hiatal hernia did not contribute to or 
materially hasten the veteran's death.  

The appellant also presented testimony at a Board hearing in 
October 2007 in support of her claim.  During this hearing, 
the appellant testified that the veteran was healthy prior to 
service but during service began to complain of chest pains.  
She indicated the veteran was seen by a physician after his 
discharge for chest and arm pain.  She testified that the 
veteran began treatment for heart disease around 10 to 12 
years prior to his death.  She explained that he always had 
chest pains and pain in his arm, particularly with stress.  
She indicated he was first diagnosed with a form of heart 
disease around 1990.  The appellant reported that the veteran 
did not actively treat his hiatal hernia and denied any 
problems from the hernia.  She did describe some heartburn, 
but explained it was not excessive.  

The appellant is competent to report observations as to the 
veteran's physical disability, including complaints of chest 
pain and other symptomatology. Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the appellant may posit that the veteran had 
chest pains attributable to military service or alternatively 
to the service-connected hiatal hernia, she is not shown to 
have the requisite competence to render such an opinion to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992).  Thus, the only 
evidence which expresses an opinion as to a nexus found the 
service-connected hiatal hernia was not likely related to the 
arrhythmia and coronary artery disease that caused the 
veteran's death.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to military service.  
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


